         Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 1 of 8




1                                                    The Honorable Robert J. Bryan

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9                      WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA
10
      STATE OF WASHINGTON,                 CIVIL ACTION NO. 17-cv-05806-RJB
11
                        Plaintiff,         PLAINTIFF STATE OF
12                                         WASHINGTON’S RESPONSE TO
               v.                          GEO’S MOTION TO DETERMINE
13                                         LIMITATION PERIOD FOR STATE’S
      THE GEO GROUP, INC.,                 MINIMUM WAGE CLAIM AND/OR
14                                         LIMIT SCOPE OF PHASE ONE
                        Defendant.         EVIDENCE
15
                                           NOTE ON MOTION CALENDAR:
16                                         May 21, 2021
17

18

19

20

21

22

23

24

25

26

     PLAINTIFF STATE OF WASHINGTON’S                   ATTORNEY GENERAL OF WASHINGTON
                                                                Civil Rights Division
     RESPONSE TO MOTION TO DETERMINE                        800 Fifth Avenue, Suite 2000
     LIMITATION PERIOD FOR STATE’S                            Seattle, WA 98104-3188
     MINIMUM WAGE CLAIM AND/OR LIMIT                               (206) 464-7744
     SCOPE OF PHASE ONE EVIDENCE
             Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 2 of 8




 1                                          I.         INTRODUCTION

 2           GEO’s eleventh-hour attempt to resurrect its statute of limitations defense and

 3   categorically preclude Washington from presenting pre-September 2014 evidence proving

 4   GEO’s MWA liability should be rejected. As this Court previously held, Washington’s claims

 5   are not subject to any statute of limitation. ECF No. 44 at 9. Since the Court issued that ruling at

 6   the motion to dismiss stage, Washington sought and obtained discovery showing that GEO set

 7   up the detainee work program at the NWDC, dictated where detainees should work, set their pay

 8   rates, and did so while knowing ICE nowhere limited detainee pay to $1 per day. Based on this

 9   evidence, some of which pre-dates 2014, Washington intends to prove in Phase 1 of trial that

10   detainee workers are employees under the MWA who must be paid the minimum wage. In light

11   of Washington’s claims and the Court’s prior holdings, there is no reason to categorically

12   exclude evidence regarding GEO’s liability under the MWA that pre-dates September 2014.

13   Since GEO’s request to “streamline the issues” and exclude evidence is, at best, a vague and

14   belated motion in limine and would eliminate evidence that relates squarely to liability in both

15   Washington’s case and the Private Class Action, the Court should deny GEO’s motion.

16                                               II.    ARGUMENT
17           GEO’s Motion Is Untimely
18           GEO’s motion is untimely in multiple respects.1 As an initial matter, it is a belated motion

19   for reconsideration that should be summarily rejected. GEO self-styles its motion as one to

20   “determine the limitations period for the State’s [minimum wage] claim,” an issue on which

21   GEO states “no ruling has been made.” ECF No. 456 at 1. But GEO is wrong. The Court, early

22   in this case, struck GEO’s statute of limitations defense as “legally insufficient.” ECF No. 44

23   at 9. Later, the Court granted Washington summary judgment and dismissed GEO’s laches

24   defense. ECF No. 202 at 8–9. GEO’s motion to limit evidence based on a non-applicable statute

25          1
              In addition, GEO’s motion should have been noted as a Third-Friday motion to be considered no earlier
     than May 28, 2021. See Local Rules W.D. Wash. (LCR) 7(d)(3). Washington nevertheless files this response as
26   GEO has noted it.

      PLAINTIFF STATE OF WASHINGTON’S                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                                          Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                                 800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                                     Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                                        (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
             Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 3 of 8




 1
     of limitations is thus nothing more than a request for reconsideration of the Court’s prior orders
 2
     holding that Washington’s claims are not limited by a statute of limitations or laches. See
 3
     ECF No. 44 at 9; ECF No. 202 at 8–9.
 4
             Were there any doubt, GEO’s argument that Washington’s claim is “derivative” will be
 5
     familiar to the Court. The Court rejected the exact same argument three years ago when it
 6
     dismissed GEO’s statute of limitations defense. See ECF No. 44 at 9 (“the State’s interest in this
 7
     case is not purely derivative of detainee-workers”). And on that point, GEO’s motion for
 8
     reconsideration is not only untimely, but fails to show the Court manifestly erred in issuing its
 9
     decision. See LCR 7(h). Thus, what the Court held then remains true now: Washington “has
10
     asserted a quasi-sovereign interest in protecting its workers distinct from the interest of the
11
     private parties.” ECF No. 44 at 9.
12
             To the extent GEO offers an alternative request “to limit the scope of evidence admissible
13
     in Phase One of the trial,” GEO’s motion remains woefully late. ECF No. 456 at 1. A motion to
14
     categorically limit the scope of evidence at trial is a motion in limine. The deadline for motions
15
     in limine was over a year ago, ECF No. 354, the Court has already ruled on the parties’ collective
16
     motions in limine, ECF No. 374, and Washington has been working diligently to prepare its case
17
     for trial in accordance with the Court’s evidentiary rulings to date. The Court should therefore
18
     reject GEO’s eve-of-trial request to categorically exclude evidence that Washington intends to
19
     introduce at trial.
20           The State’s Claims Are Not Barred by Any Statute of Limitations
21           Even if the Court reaches the merits of GEO’s request, it should deny GEO’s motion.
22   GEO’s request that the Court create a limitation period from wholecloth—and then exclude
23   evidence that pre-dates that invented limitation period—lacks legal support and would unfairly
24   prejudice Washington.
25

26

      PLAINTIFF STATE OF WASHINGTON’S                      2             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                         800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                             Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                                (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
            Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 4 of 8




1            As the Court knows, no statute of limitations applies to claims brought by the State.

2    ECF No. 44 at 9 (citing Wash. Rev. Code § 4.16.160) (“[T]here shall be no limitation to actions

3    brought in the name or for the benefit of the state.”). Even more, the cases GEO itself cites

4    confirm that Washington is not subject to a limitations period. See, e.g., Carrera v. Olmstead,

5    401 P.3d 304, 309 (Wash. 2017) (no limitations period when the State acts in its “sovereign

6    capacity” to enforce workplace safety laws and deter future negligence); Washington v. LG

7    Elecs., Inc., 401 P.3d 304, 644 (Wash. 2016) (no limitations period when State acts as parens

8    patriae). There is therefore no serious argument that Washington’s claims are subject to a three-

9    year statute of limitations.

10           GEO nevertheless argues that, because the Department of Labor and Industries (L&I)

11   can take assignment of workers’ MWA claims, Washington is similarly limited to derivative

12   claims and cannot recover damages beyond what individuals could recover. GEO’s argument,

13   however, is misplaced. Despite GEO’s assertion, Washington is not “tak[ing] on L&I’s role in

14   this action” or relying on L&I’s statutory authority to bring this action. ECF No. 456 at 3. Nor

15   is Washington seeking “back wages” through its MWA claim. Instead, Washington is bringing

16   this action under the Attorney General’s authority to bring suits that are matters of public

17   concern. See Wash. Rev. Code § 43.10.030(1). Separate from L&I, Washington has a quasi-

18   sovereign interest in enforcing the MWA and remedying GEO’s unjust enrichment. Indeed, this

19   Court has already recognized Washington’s authority to pursue this action as parens patriae

20   given its “distinct interest as a sovereign.” See ECF No. 29 at 12–15. Just as it did in Carrera

21   and LG Electronics, Washington Revised Code § 4.16.160 eliminates any applicable limitations

22   period with respect to Washington’s claims.

23           GEO’s citation to Seattle Professional Engineering Employees Ass’n v. Boeing. Co.,

24   991 P.2d 1126 (Wash. 2000), does not save its argument. While the Boeing court observed that

25   L&I had intervened there, it nowhere considered whether a statute of limitation actually applied

26   to L&I. Indeed, the Washington Supreme Court’s ultimate holding was that “the employees’

      PLAINTIFF STATE OF WASHINGTON’S                     3             ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                        800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                            Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                               (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
            Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 5 of 8




 1   claims are subject to the three-year statute of limitations.” Id. at 1134 (emphasis added).

 2   Likewise, to the extent GEO relies on Pacific Northwest Bell Telephone Co. v. Department of

 3   Revenue, 481 P.2d 556 (Wash. 1971), to argue Washington’s claims are derivative, GEO’s

 4   argument still fails. As this Court already observed, Pacific Northwest Bell is a property law case

 5   that does not support GEO’s statute of limitations argument. See ECF No. 44 at 9.

 6             In sum, Washington’s claims are not subject to any limitations period. The Court should

 7   therefore deny GEO’s invitation to ignore state law and arbitrarily exclude pre-September 2014

 8   evidence or in any way limit the relief Washington has requested and can obtain: Declaratory

 9   and injunctive relief on its MWA claim.

10             Evidence that Pre-Dates September 2014 Is Directly Relevant at the Liability Phase
11             GEO alternatively argues that Washington’s pre-September 2014 evidence should

12   somehow be excluded because its MWA claim is for forward-looking relief and, according to

13   GEO, the Private Class Action “must prove their case with evidence from 2014 forward.”

14   ECF No. 456 at 6. But, GEO fails to explain why Washington’s request for declaratory and

15   injunctive relief somehow limits evidence relevant to proving liability. Nor does GEO cite any

16   case or other authority supporting its contention that either Washington or the Private Class is

17   limited to presenting evidence from 2014 forward or evidence post-dating the Complaint. In any

18   event, GEO’s motion is vague as to what pre-September 2014 evidence it seeks to limit in the

19   first place. A review of the trial briefs makes clear—there is pre-2014 evidence that is relevant

20   to both whether GEO should be paying detainee workers the minimum wage, i.e., the liability

21   question in Washington’s case, and whether GEO should have paid detainee workers the

22   minimum wage from September 2014 onward, i.e., the liability question in the Private Class

23   Action.

24             As the Court’s current proposed jury instruction suggests, “the nature and degree of

25   control of the detainees by GEO” and “whether GEO had the power to determine the pay rates

26   and the methods of payment of the detainees” matters for determining whether detainee workers

      PLAINTIFF STATE OF WASHINGTON’S                      4              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                          800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                              Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                                 (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
            Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 6 of 8




1    are “employees.” See ECF No. 454-4 at 17. As such, evidence that GEO set up the work program,

2    identified the exact jobs detainee workers do, determined how many detainee workers were

3    necessary to complete those jobs, considered paying detainee workers more than $1 per day and

4    paid detainee worker more than $1 per day on an ad hoc basis are all relevant to the question of

5    whether detainee workers are employees or were employees during the Private Class Action’s

6    class period. See Washington’s Trial Brief, ECF No. 385 at 8–22; Nwazour’s Trial Brief,

7    Nwauzor, ECF No. 301 at 5–16. Additionally, this evidence is necessary given GEO’s defense

8    that ICE mandates GEO provide a VWP and exercises control over it. See GEO’s Trial Brief,

9    ECF No. 386 at 20–21. To counter GEO’s defense at trial, Washington should be able to present

10   evidence that GEO has long known it could pay more than $1 per day, that ICE confirmed it,

11   and GEO, in fact, paid some kitchen workers $5 per day. See Washington’s Trial Brief,

12   ECF No. 385 at 28–31. Some portions of this evidence will necessarily pre-date 2014 since the

13   work program was established in 2005 and has operated almost unchanged since then.

14           Finally, GEO’s claims of prejudice from trying Washington’s claims jointly with the

15   Private Plaintiffs’ claims cannot constitute a basis to limit Washington’s ability to put on its case.

16   GEO moved to consolidate the cases for trial knowing that Washington’s claims are not subject

17   to a statute of limitations—and argued to the Court that no party, including GEO, would be

18   prejudiced from consolidation. See ECF No. 191 at 11. The Court consolidated Washington’s

19   case with the Private Class Action, but to address the differences in remedies on the parties’

20   claims, the Court bifurcated the liability and post-liability phases of trial, eliminating any danger

21   that GEO would be required to pay back wages to the Plaintiff Class for wages not paid before

22   September 2014. ECF Nos. 217–18 (Orders consolidating MWA claims for trial). In sum, there

23   is no reason to limit the scope of evidence and preclude directly relevant evidence at Phase 1 of

24   the upcoming trial simply because the evidence pre-dates September 2014.

25

26

      PLAINTIFF STATE OF WASHINGTON’S                        5              ATTORNEY GENERAL OF WASHINGTON
                                                                                     Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                            800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                                Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                                   (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
            Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 7 of 8




1                                         III.   CONCLUSION

2           GEO’s motion for reconsideration or an in limine ruling is untimely and fails on the

3    merits. Even if a statute of limitation applied to the State’s claims, which it does not, pre-2014

4    evidence is relevant to the issue of liability in both Washington’s case and the Private Class

5    Action and should not be excluded.

6

7           DATED this 19th day of May, 2021.

8

9                                                  Respectfully submitted,
10                                                 ROBERT W. FERGUSON
11                                                 Attorney General of Washington

12                                                 s/ Marsha Chien
                                                   MARSHA CHIEN, WSBA No. 47020
13                                                 ANDREA BRENNEKE, WSBA No. 22027
                                                   LANE POLOZOLA, WSBA No. 50138
14                                                 PATRICIO MARQUEZ, WSBA No. 47693
                                                   Assistant Attorneys General
15                                                 Office of the Attorney General
                                                   800 Fifth Avenue, Suite 2000
16                                                 Seattle, WA 98104
                                                   (206) 464-7744
17                                                 marsha.chien@atg.wa.gov
                                                   andrea.brenneke@atg.wa.gov
18                                                 lane.polozola@atg.wa.gov
                                                   patricio.marquez@atg.wa.gov
19

20

21

22

23

24

25

26

      PLAINTIFF STATE OF WASHINGTON’S                     6              ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                         800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                             Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                                (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
            Case 3:17-cv-05806-RJB Document 462 Filed 05/19/21 Page 8 of 8




1                                  CERTIFICATE OF SERVICE

2           I hereby certify that the foregoing document was electronically filed with the United

3    States District Court using the CM/ECF system. I certify that all participants in the case are

4    registered CM/ECF users and that service will be accomplished by the CM/ECF system.

5

6           Dated this 19th day of May 2021.

7

8                                                CAITILIN HALL
                                                 Legal Assistant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      PLAINTIFF STATE OF WASHINGTON’S                                 ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
      RESPONSE TO MOTION TO DETERMINE                                      800 Fifth Avenue, Suite 2000
      LIMITATION PERIOD FOR STATE’S                                          Seattle, WA 98104-3188
      MINIMUM WAGE CLAIM AND/OR LIMIT                                             (206) 464-7744
      SCOPE OF PHASE ONE EVIDENCE
